DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 14 November 2022 in which claims 1-60 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-60 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (PG Pub US 2019/0361694 A1) in view of Gao et al. (PG Pub US 2004/0067754 A1) and Kotzin (US Patent No. 6,134,444).
Regarding claims 1, 21, 41, Gordon discloses a system for establishing and maintaining a communications network, a method and a non-transitory computer readable medium: 
one or more processors; memory; one or more programs configured for execution by the one or more processors, the one or more programs including instructions for (“at least one first processor, and a first memory storing first instructions and an application” [0003]): 
receiving a first set of data associated with a first set of communication links (“a mobility manger refers to a system that may maintain a state of sessions being directed from the network. The mobility manger may manage a handoff of a session based on various pre-handoff conditions. For example, in one embodiment, a first condition may be based on the signal strength from the base stations to the mobile devices” [0836]), wherein the first set of communication links is configured to establish a connection between a plurality of communication devices via one or more local networks associated with the communications network (“the first device may initiate the video conference by establishing a reliable connection (i.e. broadband connection) with a mobile network. For example, the mobile network may be a CDMA2000, W-CDMA, UMTS, UTRAN, or FOMA mobile network” [0835]); 
receiving a second set of data associated with a second set of communication links (“a mobility manger refers to a system that may maintain a state of sessions being directed from the network. The mobility manger may manage a handoff of a session based on various pre-handoff conditions. For example, in one embodiment, a first condition may be based on the signal strength from the base stations to the mobile devices” [0836]); 
determining whether one or more communication links of the first set of communication links satisfy a pre-determined quality level (“a first condition may be based on the signal strength from the base stations to the mobile devices. The mobility manager may average the signal strength and can make the condition positive for a handoff based on preconfigured threshold limits. A second condition, in another embodiment, may use a time-sampling algorithm to detect the length the signal strength remains at or above a predetermined threshold before making the condition positive for the handoff. In a further embodiment, a third condition may be based on the reservation of appropriate channel bandwidth. For example, once the channel bandwidth has been reserved, the mobility manager may consider the condition to be positive (i.e. permissible to establish a video conference)” [0836]); 
determining whether one or more communication links of the second set of communication links satisfy the pre-determined quality level (“a first condition may be based on the signal strength from the base stations to the mobile devices. The mobility manager may average the signal strength and can make the condition positive for a handoff based on preconfigured threshold limits” [0836]); 
selecting one or more communication links of the second set of communication links that have been determined to satisfy the pre-determined quality level (“The mobility manager may average the signal strength and can make the condition positive for a handoff based on preconfigured threshold limits. A second condition, in another embodiment, may use a time-sampling algorithm to detect the length the signal strength remains at or above a predetermined threshold before making the condition positive for the handoff. once the channel bandwidth has been reserved, the mobility manager may consider the condition to be positive (i.e. permissible to establish a video conference)” [0836]); and 
connecting the plurality of communication devices via the selected one or more communication links that have been determined to satisfy the pre-determined quality level of the second set of communication links if one or more communication links of the first set of communication links is determined to not satisfy the pre- determined quality level (“The handoff may be accomplished based on a make and break model where the second session to the new access network and/or device is first initiated by the network, and for an instance in time there may be two active sessions for that mobile device” [0836]).
However, Gordon does not explicitly disclose a first set of communication links and a second set of communication links.
Nevertheless, Gao discloses “Different MPLS paths having different QOS properties may be used to allow for the various treatment of handover traffic based on the application requirements” [0023].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a first set of communication links and a second set of communication links because “Traffic engineering is used to distribute the traffic to different paths according to current network traffic load” [0025].
In addition, Gordon, Gao discloses everything claimed as applied above. However, Gordon, Gao does not explicitly disclose the determination of whether one or more communication links of the second set of communication links satisfy the pre-determined quality occurs prior to the connecting the plurality of communication devices via the selection one or more communication links.
Nevertheless, Kotzin discloses “Prior to initiating a soft handoff, a mobile station in communication with a source base-station determines the detection quality of a downlink (base-station to mobile station) transmission not only from the source base-station but also candidate target base-stations. The downlink transmission received and analyzed by the mobile station from the various base-stations is called the pilot channel. Generally stated, if the mobile station determines that the signal strength of the pilot channel transmitted by a target base-station exceeds a particular threshold or detection criteria, the mobile station will signal measurement data to the infrastructure, which in turn will send messages back to the subscriber to initiate a soft handoff” (col 1 lines 27-40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine whether one or more communication links of the second set of communication links satisfy the pre-determined quality occurs prior to the connecting the plurality of communication devices via the selection one or more communication links because it will “improve the capacity of such a CDMA communication system. When in soft handoff, simultaneous up-and down-links are created between a subscriber unit and two or more cell sites” (col 1 lines 24).
Regarding claims 2, 22, 42, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses the first set of communication links and the second set of communication links are associated with a plurality of different communication technologies (“the first device may initiate the video conference by establishing a reliable connection (i.e. broadband connection) with a mobile network. For example, the mobile network may be a CDMA2000, W-CDMA, UMTS, UTRAN, or FOMA mobile network” [0835], “the mobility manager may be configured to handoff to an available access network with a lower delivery cost such as WiFi or 4G for example” [0837]).
Regarding claims 3, 23, 43, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses the plurality of different communication technologies includes one or more of high frequency (HF) communication technology, 4G radio communication technology, 5G radio communication technology, WI-FI communication technology, and an IP-based network protocol communication technology (“the first device may initiate the video conference by establishing a reliable connection (i.e. broadband connection) with a mobile network. For example, the mobile network may be a CDMA2000, W-CDMA, UMTS, UTRAN, or FOMA mobile network” [0835], “the mobility manager may be configured to handoff to an available access network with a lower delivery cost such as WiFi or 4G for example” [0837]). 
Regarding claims 4, 24, 44, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses the selection of the one or more communication links of the second set of communication links is configured to maximize the communications network quality based on the determination of whether the one or more communication links of the first set of communication links and the one or more communication links of the second set of communication links satisfy the pre-determined quality level (“a first condition may be based on the signal strength from the base stations to the mobile devices. The mobility manager may average the signal strength and can make the condition positive for a handoff based on preconfigured threshold limits. A second condition, in another embodiment, may use a time-sampling algorithm to detect the length the signal strength remains at or above a predetermined threshold before making the condition positive for the handoff. In a further embodiment, a third condition may be based on the reservation of appropriate channel bandwidth. For example, once the channel bandwidth has been reserved, the mobility manager may consider the condition to be positive (i.e. permissible to establish a video conference)” [0836]).
Regarding claims 5, 25, 45, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses connecting the plurality of communication devices via the selected one or more communication links of the second set of communication links includes implementing a make-before-break protocol that connects the plurality of communication devices via the selected one or more communication links of the second set of communication links before disconnecting the one or more communication links of the first set of communication links that have been determined to not satisfy the pre-determined quality level (‘The handoff may be accomplished based on a make and break model where the second session to the new access network and/or device is first initiated by the network, and for an instance in time there may be two active sessions for that mobile device” [0836]).
Regarding claims 6, 26, 46, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses the first set of communication links are actively being used by the plurality of communication devices and the second set of communication links are not actively being used by the plurality of communication devices until the make-before- break protocol is implemented (“The handoff may be accomplished based on a make and break model where the second session to the new access network and/or device is first initiated by the network, and for an instance in time there may be two active sessions for that mobile device. On the confirmation of a successful establishment of the second session, the first session may be terminated” [0836]).
Regarding claims 7, 27, 47, Gordon, Gao, Kotzin discloses everything claimed as applied above.  In addition, Gordon discloses upon connecting the plurality of communication devices via the selected one or more communication links of the second set of communication links, transmitting application data via the selected one or more communication links of the second set of communication links (“The handoff may be accomplished based on a make and break model where the second session to the new access network and/or device is first initiated by the network, and for an instance in time there may be two active sessions for that mobile device. On the confirmation of a successful establishment of the second session, the first session may be terminated” [0836]).
Regarding claims 8, 28, 48, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses connecting the plurality of communication devices via the selected one or more communication links of the second set of communication links establishes communication amongst the plurality of communication devices using a plurality of different communication technologies associated with one or more of the local networks (“the first device may initiate the video conference by establishing a reliable connection (i.e. broadband connection) with a mobile network. For example, the mobile network may be a CDMA2000, W-CDMA, UMTS, UTRAN, or FOMA mobile network” [0835], “the mobility manager may be configured to handoff to an available access network with a lower delivery cost such as WiFi or 4G for example” [0837]).
Regarding claims 9, 29, 49, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses the one or more programs include instructions for disconnecting the plurality of communication devices from the one or more communication links of the first communication links that have been determined to not satisfy the pre-determined quality level after connecting the communication devices via the selected one or more communication links of the second set of communication links (“The handoff may be accomplished based on a make and break model where the second session to the new access network and/or device is first initiated by the network, and for an instance in time there may be two active sessions for that mobile device. On the confirmation of a successful establishment of the second session, the first session may be terminated” [0836]).
Regarding claims 10, 30, 50, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses the determination of whether the one or more communication links of the first set of communication links satisfy the pre-determined quality level includes an assessment of whether the one or more communication links of the first set of communication links are degrading towards a level below the pre-determined quality level (“a first condition may be based on the signal strength from the base stations to the mobile devices. The mobility manager may average the signal strength and can make the condition positive for a handoff based on preconfigured threshold limits. A second condition, in another embodiment, may use a time-sampling algorithm to detect the length the signal strength remains at or above a predetermined threshold before making the condition positive for the handoff. In a further embodiment, a third condition may be based on the reservation of appropriate channel bandwidth. For example, once the channel bandwidth has been reserved, the mobility manager may consider the condition to be positive (i.e. permissible to establish a video conference)” [0836], “the mobility manager may also be configured with business rules or policies to initiate the handoff if there is a loss of signal” [0837]).
Regarding claims 11, 31, 51, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses the pre-determined quality level includes network specifications that allow a conferencing application to operate as intended (“the mobility manager may consider the condition to be positive (i.e. permissible to establish a video conference)” [0836], [0830]).
Regarding claims 12, 32, 52, Gordon, Gao, Kotzin discloses everything claimed as applied above. In addition, Gordon discloses the pre-determined quality level includes thresholds for quality of service features for conferencing, the quality of service features include one or more of packet error rate, latency, throughout, and jitter (“The mobility manger may manage a handoff of a session based on various pre-handoff conditions. For example, in one embodiment, a first condition may be based on the signal strength from the base stations to the mobile devices. The mobility manager may average the signal strength and can make the condition positive for a handoff based on preconfigured threshold limits. A second condition, in another embodiment, may use a time-sampling algorithm to detect the length the signal strength remains at or above a predetermined threshold before making the condition positive for the handoff. In a further embodiment, a third condition may be based on the reservation of appropriate channel bandwidth. For example, once the channel bandwidth has been reserved, the mobility manager may consider the condition to be positive (i.e. permissible to establish a video conference)” [0836], see also Gao “Some of the QOS parameters influencing applications include delay, loss and bandwidth” [0034]).
Regarding claims 13, 33, 53, Gordon, Gao, Kotzin discloses everything claimed as applied above. However, Gordon does not explicitly disclose a plurality of network overlays, wherein each communication device of the plurality of communication devices is associated with a network overlay of the plurality of network.
Nevertheless, Gao discloses “a hyper operator builds a specialized handover network and utilizes bi-lateral contracts with main operators to employ specialized gateways and handover paths. When handover occurs, the gateway in each domain contacts the hyper operator's overlay network to accomplish the handover process” [0013].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of network overlays, wherein each communication device of the plurality of communication devices is associated with a network overlay of the plurality of network because it will “support vertical handover between heterogeneous networks” [0012].
Regarding claims 14, 34, 54, Gordon, Gao, Kotzin discloses everything claimed as applied above. However, Gordon does not explicitly disclose each network overlay includes a linker, a router, one or more link monitors, and a control module.
Nevertheless, Gao discloses “a handover gateway (HO-GW) 208 is introduced in the administration domains 202, 204 to administer traffic during the vertical handover” [0023], “Domain one 202, Domain two 204 and the Internet domain 206 also include other telecommunications components such as routers (R) 210 and antennas or access points (AP) 212. The Internet 206 routers include gateway (GW) routers 214 that connect to the foreign agent (FA) gateway (GW) routers 216 of Domain one 202 and Domain two 204. The routers also include access routers (AR) 218 that can be accessed by antennas or access points (AP) 212 and that can be accessed by other components such as home agent 220. The corresponding node (CN) 222, e.g., the communication peer of mobile host, can access the Internet domain 206 via other routers, such as an edge router (ER) 224” [0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each network overlay includes a linker, a router, one or more link monitors, and a control module because it will “support vertical handover between heterogeneous networks” [0012]. 
Regarding claims 15, 35, 55, Gordon, Gao, Kotzin discloses everything claimed as applied above. However, Gordon does not explicitly disclose the linker is configured to receive the first set of data, the second set of data, and the pre-determined quality level.
Nevertheless, Gao discloses “the handover gateways (HO-GW) 208 can learn and update neighborhood databases and establish MPLS paths (M1 and M2 are used only as an example, multiple paths could be established based on the requirements) having different QOS parameters to each neighboring network. The handover gateway (HO-GW) 208 can also communicate with other handover gateways (HO-GW) in the same administration domain to accommodate performance and scalability. The handover gateway (HO-GW) 208 monitors and maintains the MPLS paths and reports related QOS parameters to the access routers (AR) 218 to achieve new admission control algorithms. The handover gateways (HO-GW) 208 can also handle signaling and tunneling tasks to begin and end handover traffics” [0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the linker is configured to receive the first set of data, the second set of data, and the pre-determined quality level because it will “support vertical handover between heterogeneous networks” [0012].
Regarding claims 16, 36, 56, Gordon, Gao, Kotzin discloses everything claimed as applied above. However, Gordon does not explicitly disclose the linker is configured to: receive application data, receive conference quality data associated with the monitored quality of service features from the one or more link monitors, transmit the quality data to the router configured to select if one or more communication links from the second set of communication links should be used based on conference quality data and to generate a routing table based on the selection, receive the routing table from the router, and transmit the application data to a next destination based on the routing table.
Nevertheless, Gao discloses “the handover gateways (HO-GW) 208 can learn and update neighborhood databases and establish MPLS paths (M1 and M2 are used only as an example, multiple paths could be established based on the requirements) having different QOS parameters to each neighboring network. The handover gateway (HO-GW) 208 can also communicate with other handover gateways (HO-GW) in the same administration domain to accommodate performance and scalability. The handover gateway (HO-GW) 208 monitors and maintains the MPLS paths and reports related QOS parameters to the access routers (AR) 218 to achieve new admission control algorithms. The handover gateways (HO-GW) 208 can also handle signaling and tunneling tasks to begin and end handover traffics” [0032], “Monitoring and reporting functions of the handover gateway (HO-GW) 208 can report the traffic load” [0040], “The hyper operator overlay network (HO-OL) 510 can control several functions, such as, establishing the MPLS paths, monitoring and maintaining the traffic in the MPLS paths M1 and M2, and cooperating with the access router (AR) 218 to perform the admission control. The handover gateway (HO-GW) 208 would then administer local optimization, such as by providing QOS support in the administration domain” [0047], “Because the hyper operator overlay network (HO-OL) 510 has global knowledge of each administration domain, optimal vertical handover performance could be achieved. The hyper operator overlay network (HO-OL) 510 can interact with related routers located in the core network to support QOS routing and accelerate the reservation process of the new path. The hyper operator overlay network (HO-OL) 510 can also address other related policy issues such as security and AAA (authentication, authorization, accounting), and the like, which are generally not easy for one operator. The hyper operator overlay network (HO-OL) 510 can also provide a signaling path so that the architecture is easy to implement” [0048], “A link layer mobility management algorithm could supply the access router with the destination administration domain information” [0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive application data, receive conference quality data associated with the monitored quality of service features from the one or more link monitors, transmit the quality data to the router configured to select if one or more communication links from the second set of communication links should be used based on conference quality data and to generate a routing table based on the selection, receive the routing table from the router, and transmit the application data to a next destination based on the routing table because it will “support vertical handover between heterogeneous networks” [0012].
Regarding claims 17, 37, 57, Gordon, Gao, Kotzin discloses everything claimed as applied above. However, Gordon does not explicitly disclose the linker is configured to receive quality data from the one or more link monitors, the quality data received from the one or more link monitors is associated with performance of the first set of communication links and performance of the second set of communication links based on quality of service features, wherein the quality of service features include one or more of packet error rate, latency, throughout, and jitter.
Nevertheless, Gao discloses “The hyper operator overlay network (HO-OL) 510 can control several functions, such as, establishing the MPLS paths, monitoring and maintaining the traffic in the MPLS paths M1 and M2, and cooperating with the access router (AR) 218 to perform the admission control” [0047], “Some of the QOS parameters influencing applications include delay, loss and bandwidth” [0034], “Monitoring and reporting functions of the handover gateway (HO-GW) 208 can report the traffic load” [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive quality data from the one or more link monitors, the quality data received from the one or more link monitors is associated with performance of the first set of communication links and performance of the second set of communication links based on quality of service features, wherein the quality of service features include one or more of packet error rate, latency, throughout, and jitter because it will “support vertical handover between heterogeneous networks” [0012].
Regarding claims 18, 38, 58, Gordon, Gao, Kotzin discloses everything claimed as applied above. However, Gordon does not explicitly disclose the linker is configured to receive application data and transmit the application data to another linker of another network overlay via one or more communication links from the first set of communication links or the second set of communication links.
Nevertheless, Gao discloses “a handover gateway (HO-GW) 208 is introduced in the administration domains 202, 204 to administer traffic during the vertical handover” [0023], “The handover gateways (HO-GW) 208 are responsible for handover traffics of the multiple access routers (AR) 218. the handover gateways (HO-GW) 208 in each administration domain identifies adjacent handover gateways of other operators” [0030].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive application data and transmit the application data to another linker of another network overlay via one or more communication links from the first set of communication links or the second set of communication links because it will “support vertical handover between heterogeneous networks” [0012].
Regarding claims 19, 39, 59, Gordon, Gao, Kotzin discloses everything claimed as applied above. However, Gordon does not explicitly disclose the linker is configured to receive control messages from outside the network overlay, pass the control messages to the control module, receive a response to the control messages from control module, and transmit the response outside the network overlay.
Nevertheless, Gao discloses “The hyper operator overlay network (HO-OL) can exist in the Internet domain 206 which interacts with the related gateways in the administration domains, e.g., Domain one 202 and Domain two 204. The hyper operator overlay network (HO-OL) 510 can reduce the number of tasks performed by the handover gateway (HO-GW) 208 in the administration domains. The hyper operator overlay network (HO-OL) 510 can control several functions, such as, establishing the MPLS paths, monitoring and maintaining the traffic in the MPLS paths M1 and M2, and cooperating with the access router (AR) 218 to perform the admission control. The handover gateway (HO-GW) 208 would then administer local optimization, such as by providing QOS support in the administration domain” [0047].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive control messages from outside the network overlay, pass the control messages to the control module, receive a response to the control messages from control module, and transmit the response outside the network overlay because it will “support vertical handover between heterogeneous networks” [0012].
Regarding claims 20, 40, 60, Gordon, Gao, Kotzin discloses everything claimed as applied above. However, Gordon does not explicitly disclose the network overlay is configured to dynamically add one or more additional link monitors to monitor one or more other local networks as they become available.
Nevertheless, Gao discloses “The QOS support system 200 interacts with administration domains and provides necessary monitoring, signaling and maintenance functions to help guarantee QOS support during a vertical handover and new path reservation period” [0022], “The new RSVP reservation is carried on from corresponding node (CN) 222 to the mobile host (MH) through the new paths to the new network. During the process time (the handover time), the QOS support is guaranteed until a new reservation is completed” [0042] (where it would be obvious to add new monitors when nodes are added and a network expands).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dynamically add one or more additional link monitors to monitor one or more other local networks as they become available because it will “support vertical handover between heterogeneous networks” [0012].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        12/07/2022